By the Court, Geo. G. Barnard, P. J.
By section 243 of the Code, it is provided that the sheriff shall be entitled to poundage on the amount paid on the “ settlement of the suit in which the attachment was issued.” The word “settlement” is thus defined “act of settlement; adjustment” &c. Was there a settlement here? That there was, is as clear as the sun. The plaintiff’s' ownership of the drafts in suit is conceded, and that money, belonging to the bank, in an amount more than sufficient to satisfy the plaintiff’s demands was duly attached, is clear. The suits were not defended. They were the subject of amicable adjustment. The plan of settlement was this: discontinuance of the suits, and thus release our money from the lien of the attachments, and we will appropriate the same to the payment of the drafts. This proposition was assented to, and the arrangement proposed consummated. The amount of the drafts, without interest or costs, was paid, and Judge Ingraham has allowed poundage on the amount thus paid. The ruling of the judge was clearly right.
Orders affirmed, with costs.